COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
  CESARIO URIAS, CESARIO V. URIAS,                              No. 08-21-00063-CV
  JOEL URIAS AND SONIA URIAS,                    §
                                                                   Appeal from the
                          Appellants.            §
                                                                 143rd District Court
                                                 §
  v.                                                          of Reeves County, Texas
                                                 §
  OWL SPRINGS NORTH, LLC, OWL                                 (TC# 19-11-23264-CVR)
  SPRINGS HOLDINGS, LLC, AND                     §
  BARBARA PREWIT,
                                                 §

                                             O R D E R

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until December 11, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Eduardo N. Lerma, the Appellants’ attorney, prepare the

Appellants’ Brief and forward the same to this Court on or before December 11, 2021.

       IT IS SO ORDERED this 9th day of November, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.